Titone, J. P.,
dissents and votes to affirm the judgment, with the following memorandum, in which Mangano, J., concurs: In my opinion the totality of events leading to the frisk of the defendant fully justified the actions taken by Police Officer Loran. It is clear from the facts adduced that Loran, after proceeding to the subject intersection, did not, blunderbuss fashion, indiscriminately stop and frisk a number of the approximately 30 persons spread along the street. Instead, alerted by the report via police radio that there were men possessing guns there, his attention was understandably drawn to the actions of defendant’s stepping back toward the curb and suddenly and simultaneously reaching both hands behind his back, under his jacket, in the vicinity of his waistband. Such actions by defendant at the time and under the circumstances fully justified Loran’s fear that he was in imminent danger of physical injury, and that therefore an immediate frisk was essential (see People v De Jesus, 55 AD2d 196; CPL 140.50, subds 1, 3). The majority’s assertion that there was nothing suspicious about defendant’s conduct in reaching behind his back, or in stepping back toward the curb, in light of the fact that Officer Loran had exited from an unmarked car and was dressed in plainclothes, is without merit. First of all it was both (not either) the stepping back and the reaching with both hands by defendant which, Loran said, alerted him to the possible existence of danger. Secondly, the majority’s position totally ignores the very real possibility that defen*859dant, alarmed by the sudden appearance of two strangers in the area alighting from their vehicle, and fearful that policemen not in uniform had arrived, immediately reacted by instinctively reaching for his weapon. I do not believe that it is unreasonable for those engaged in law enforcement work to assume that some persons engaged in criminal activity have a proclivity for recognizing undercover or other surreptitious police actions. In evaluating the total situation confronting an officer in a given instance and determining whether his fear for his personal safety was a reasonable basis for an ensuing stop and frisk, the trial court should consider the officer’s training and experience as a police officer, and his expertise in the area of detecting suspicious circumstances which, to an ordinary individual, might appear innocent (cf. People v Beasley, 250 Cal App 2d 71). In this instance, the record reveals that Loran had been a member of the New York City Police Department for approximately 10 years and at the time in question was working as a plainclothes officer. The proper analysis in a case of this nature is to examine the predicate for the police action and then determine whether or not that predicate justified the extent of the official intrusion of the individual (People v Stewart, 41 NY2d 65). While a police radio report does not lend itself to an evaluation of its accuracy, the police would be remiss if they failed to investigate a report concerning a gun. In this situation, when Loran arrived at the subject location as a result of a radio report that persons with guns were there, he observed defendant make a sudden motion with both hands toward a part of his body where such a weapon is normally carried. Under such circumstances the police officer was, in my opinion, justified in believing that defendant was one of the persons carrying a gun, as reported, and that he was in danger. Thus, he could then make a limited search in order to allow him to pursue the investigation without fear of violence. It should also be noted that since the encounter occurred at approximately 9:00 p.m. in the month of October, darkness prevented the officer from making the observation of a weapon outline, thereby justifying the ensuing frisk under the circumstances (see People v McLaurin, 43 NY2d 902, revg 56 AD2d 80 on the dissenting opn of Mr. Justice Nunez; see, also, People v Kinlock, 55 AD2d 627, affd 43 NY2d 833).